Case: 21-30275     Document: 00516065948          Page: 1     Date Filed: 10/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2021
                                   No. 21-30275                            Lyle W. Cayce
                                                                                Clerk

   Edward Dandridge; Delta Safety Driving School,
   L.L.C.,

                                                            Plaintiffs—Appellants,

                                       versus

   Karen G. St. Germain, Individually and in her Official
   Capacity as Commissioner of the Office of Motor
   Vehicles,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-529


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The court has carefully considered this appeal in light of the briefs and
   pertinent portions of the record. Having done so, we find no reversible error



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30275      Document: 00516065948           Page: 2    Date Filed: 10/22/2021




                                     No. 21-30275


   of fact or law. We AFFIRM the judgment.
          Appellants contend that their procedural due process rights were
   violated when the Louisiana Office of Motor Vehicles (the “OMV”) failed
   to renew their operating license without a hearing. For eight years, the OMV
   periodically renewed their license pursuant to the terms of a standard
   contract that provided a two-year term. Also included in the contract was an
   explicit reservation of the OMV’s right to not renew upon the expiration of
   the agreement. In 2018, the OMV decided not to renew Appellants’ license
   and provided written notice. In dismissing the case on summary judgment
   sua sponte, the district court found that Appellants had not been deprived of
   due process because they did not have an ongoing property interest in the
   renewal of their operating license under Louisiana law.
          Appellants do not have a property interest in the renewal of their
   license when the license was provided on the express condition that it might
   not be renewed in the future and when there are no governing statutes that
   conflict with this contractual reservation. See Baton Rouge Rice Mill v.
   Fairbanks, Morse & Co., 114 So. 633, 634 (La. 1927) (“When a right is
   extinguished by the happening of a condition to which it has always been
   subject, it cannot be said that the owner of the right has been deprived of it
   without due process of law.”); see also Bd. of Regents of State Colleges v. Roth,
   408 U.S. 564, 578, 92 S. Ct. 2701, 2710 (1972) (holding that an untenured
   professor employed for a fixed term lacked a property interest in his position
   after his contract expired in part because the “terms” of his appointment
   “secured absolutely no interest in re-employment for the next year”). The
   Louisiana authorities cited by Appellants are not to the contrary. See, e.g.,
   Anderson v. Orleans Par. Sch. Bd., 340 F. Supp. 2d 716, 720–21 (E.D. La.
   2004) (recognizing that an applicable statute was the source of the
   superintendent’s property interest in a fixed term and holding that the
   statute overrode the conflicting contract provision); Palmer v. Louisiana State



                                          2
Case: 21-30275     Document: 00516065948           Page: 3   Date Filed: 10/22/2021




                                    No. 21-30275


   Bd. of Elementary & Secondary Educ., 2002-2043 (La. 4/9/03), 842 So. 2d 363,
   370–71 (acknowledging that “a probationary teacher is not entitled to a
   constitutionally protected interest in the renewal of their contracts”).
          For the foregoing reasons, we AFFIRM the judgment.




                                         3